DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-11, and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant’s submission of prior art Yi et al. (US 20180199302).
Regarding claim 1, Yi discloses a communication method ([0002], “0002] The present invention relates to a wireless communication system, and more particularly, to a method and apparatus”), comprising:
Starting ([0113] and S120, “Initially, a UE that can support the dual registration has registration with the source system”), by a terminal device (“UE,” Figure 1 and 11), a dual registration mode to register with both a first network and a second network (Figure 12, #’s  1201 and 1204, and pars [0112], “an example of the procedure for dual 
sending, by the terminal device, registration related information in the dual registration mode to a network device of at least one of the first network and the second network (Figure 12 , step 1201: “ a UE that can support the dual registration has registration with the source system” and [0112]-[0113], thus, showing provisioning of registration information to first network; also, Figure 12, step 1205,and [0117] states that “The UE registers with the target system and informs the target system that the UE has the registration with the source system.” Thus, it is noted that is provision of the registration information to the second network).
Regarding claim 2, Yi discloses the method of claim 1, wherein in a case that the terminal device has registered with the first network and not registered with the second network when starting the dual registration mode, the sending , by the terminal device, registration related information in the dual registration mode to a network device of at least one of the first network and the second network comprises at least one of:
sending, by the terminal device, first information to a network device of the second network (claim2: receiving, by the UE from the first system, a command for the UE to register in the second system while maintaining registration with the core network of the first system; and registering, by the UE, with the core network of the second 
sending, by the terminal device, second information to a network device of the first network (Figure 12, step 1201, [0112], “in FIG. 12, a UE indicates UE's registration with a source system to a target system when the UE receives instruction to register with the target system”) wherein the second information indicates that the terminal device is requesting for registering with the second network (Figure 12, step 1205, [0114], “S1202. The source system sends measurement configuration to the UE for measuring the target system”); and sending, by the terminal device, third information to the network device of the first network after successfully registering with the second network in the dual registration mode ([0115] S1203. The UE measures the target system and sends a measurement report including measurement result of the target system to the source system), wherein the third information indicates that the terminal device has registered with the second network in the dual registration mode ([0116] “S1204. The source system may instruct the dual registration. In other words, the source system may send a command to the UE to register with the target system while maintaining the registration with the source system”).
Regarding claim 4, Yi discloses the method of claim 1, wherein the sending, by the terminal device, registration related information in the dual registration mode to a network device of at least one of the first network and the second network comprises at least one of: 
sending, by the terminal device, fifth information indicating dual registration capabilities of the terminal device for the second network to a network device of the 
and sending, by the terminal device, sixth information indicating dual registration capabilities of the terminal device for the first network to a network device of the first network ([0104], “It means that the UE performs an ATTACH procedure to the target system. Then, the gNB does not have to coordinate it with the LTE system. This would be a main difference from the conventional inter-RAT handover approach requiring the coordination via the interface. During the initial attachment to LTE, the UE may still keep its connection to NR, as shown in FIG. 11”).
Regarding claim 5, Yi discloses the method of claim 4, wherein in a case that the terminal device has registered with the first network and not registered with the second network when starting the dual registration mode, the sending, by the terminal device, fifth information indicating dual registration capabilities of the terminal device for the second network to a network device of the second network comprises:
sending, by the terminal device, the fifth information to the network device of the second network when reporting normal User Equipment capability information ([0104], “The dual registration can be used to support the inter-RAT mobility between NR and LTE. A connected UE can move from NR to LTE and vice versa. In the scenario that a UE moves from NR to LTE, based on the inter-RAT measurements and other information (e.g. UE capability), a gNB configures the dual registration for the UE”);

Regarding claim 6, Yi discloses the method of claim 1, wherein the sending, by the terminal device, registration related information in the dual registration mode to a network device of at least one of the first network and the second network comprises:
sending, by the terminal device, seventh information indicating that the terminal device has de-registered with one of the first and the second networks to a network device of the other of the first and the second networks in a case that the terminal device has de-registered with the one of the first and the second networks from the dual registration mode (Figure 14, 1403-1404: disconnects or detaches from a system (e.g., network),
[0124] states that, “FIG. 14 illustrates an example of the procedure for disconnecting or detaching from a system while remains registered with another system according to the present invention. In FIG. 14, a UE in dual registration disconnects/detaches from a target system when the UE receives a disconnecting/detaching instruction from a source system.” [0134]-0135], in “[0134] at S1503. The UE may decide to disconnect or detach 
Regarding claim 7, Yi discloses the method of claim 1, wherein the sending, by the terminal device, registration related information in the dual registration mode to a network device of at least one of the first network and the second network comprises:
sending, by the terminal device, the registration related information in a radio resource control signaling or in a non-access stratum signaling to the network device ([0081] Meanwhile, E-UTRAN supports dual connectivity (DC) operation whereby a multiple Rx/Tx UE in RRC_CONNECTED is configured to utilize radio resources provided by two distinct schedulers, located in two eNBs connected via a non-ideal backhaul over the X2 interface). 
Regarding claim 8, Yi discloses the method of claim 4, wherein the fifth and the sixth information are sent in a User Equipment capability transfer message or a User Equipment capability update message ([0104], “In the scenario that a UE moves from NR to LTE, based on the inter-RAT measurements and other information (e.g. UE capability), a gNB configures the dual registration for the UE.”).
Regarding claim 9, Yi discloses the method of claim 1, wherein the first network is LTE network and the second network is NR network of the 5th generation mobile communication system ([0104] The dual registration can be used to support the inter-RAT mobility between NR and LTE. A connected UE can move from NR to LTE and vice versa); or the second network is LTE network and the first network is NR network of the 5th generation mobile communication system.

Claim 11 contains subject matter similar to claim 2, and thus, is rejected under similar rationale.
Claim 13 contains subject matter similar to claim 4, and thus, is rejected under similar rationale.
Claim 14 contains subject matter similar to claim 5, and thus, is rejected under similar rationale.
Claim 15 contains subject matter similar to claim 6, and thus, is rejected under similar rationale.
Claim 16 contains subject matter similar to claim 7, and thus, is rejected under similar rationale.
Claim 17 contains subject matter similar to claim 8, and thus, is rejected under similar rationale.
Claim 18 contains subject matter similar to claim 9, and thus, is rejected under similar rationale.
Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
in combination with all other limitations in the claim(s) as defined by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9756597 to Park: The MME selects individual MMEs to support the individual data services and transfers signaling indicating the MME/service combinations.
US 20160353330 to Naik et al: A voice over Long Term Evolution (VoLTE) capable mobile device is configured to deregister from an Internet Protocol (IP) Multimedia Subsystem (IMS) network element for voice connections and use a dual network mode of operation that includes data connections via a 4G LTE/LTE-A network and voice connections via a legacy 3G or 2G network based on performance metrics a serving cell of the 4G LTE/LTE-A network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO R PEREZ whose telephone number is (571)272-7846. The examiner can normally be reached 10Am - 6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 5712705371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIO R PEREZ/Primary Examiner, Art Unit 2644